Citation Nr: 9931363	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1951 to October 
1955 and from January 1956 to August 1964.

In September 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for rheumatoid arthritis.  In October 1991, the RO issued to 
the veteran a supplemental statement of the case (SSOC) dated 
in September 1991, which addressed unrelated issues.  
However, in the SSOC the RO told the veteran that the issue 
of entitlement to service connection for rheumatoid arthritis 
would be considered and he would be notified of the status of 
the claim.  The veteran's claims folder was thereafter 
transferred to the Board of Veterans' Appeals (Board) for 
appellate review of unrelated issues.  

In relevant part, in August 1994, the veteran, through his 
representative, submitted an informal claim for service 
connection for multiple joint arthritis.  In August 1995, the 
RO denied the claim, thereby determining that new and 
material evidence had not been submitted.  In October 1995, 
the veteran submitted a letter in which he maintained that he 
received treatment for bursitis in service and that was the 
beginning of his disability.  The veteran also had a personal 
hearing in March 1996, wherein he continued to express 
disagreement with the RO's denial.  In March 1996, the prior 
determination, which found that new and material evidence had 
not been submitted to reopen the claim, was confirmed and 
continued.  The veteran perfected an appeal therefrom.  In 
June 1999, the RO apparently adjudicated the claim on the 
merits and determined that the claim was not well grounded.  
At that time, the RO furnished to the veteran an adequate 
statement of applicable law and regulations and reasons and 
bases associated with its de novo determination.

After reviewing the foregoing procedural development, the 
Board finds that because the record fails to show that the 
veteran received notice of the September 1991 determination, 
the claim of entitlement to service connection for rheumatoid 
arthritis is not final.  See generally, 38 C.F.R. § 3.104(a), 
(b)(1), and (f) (1999).  The Board also finds that because 
the veteran has received notice of applicable law and 
regulation, as well as applicable reasons and bases 
associated with the adjudication of his claim on a de novo 
basis, the Board's adjudication of this matter on a de novo 
basis below is appropriate and will not violate his due 
process rights.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In light of the foregoing, the issue on appeal is as 
listed on the title page.


FINDING OF FACT

The evidence does not show that the veteran's rheumatoid 
arthritis is related to service or any events from service; 
thus, the claim is not plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatoid 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for rheumatoid 
arthritis.  VA law and regulation provides that service 
connection may be granted for a disability resulting from 
personal injury incurred or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war, and arthritis became manifest to a degree of 10 
percent or more within a year of the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112(a)(3), 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Establishing a well-grounded claim 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The second and third Caluza elements 
can also be satisfied by evidence that a condition was 
"noted" during service or during an applicable presumption 
period; evidence showing post-service continuity of 
symptomatology; and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer, 7 Vet. App. at 384; 
Grottveit, 5 Vet. App. at 93.  Such determinations require 
"specialized knowledge or training," and, therefore, cannot 
be made by a lay person.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Lay persons are not competent to offer medical 
opinions because the questions involved do not lie within the 
range of common experience or common knowledge.  Id. 

The truthfulness of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, the evidence shows that the veteran has not 
submitted a well-grounded claim.  Even though the evidence 
shows that the veteran currently has rheumatoid arthritis, it 
does not show that the disease had its onset in service, 
manifested to a compensable degree within a year after 
service, or that it is related to any treatment received or 
event from service.  Instead, the medical evidence shows that 
the veteran's rheumatoid arthritis initially became manifest 
in 1990, approximately twenty-six years after service. 

In the case at hand, the evidence consists of the veteran's 
service medical records and accompanying VA and non-VA 
medical reports, which show treatment for pain of the left 
shoulder and a diagnosis of bursitis, but are silent with 
regard to any complaints of or findings associated with 
arthritis.  Also of record are VA examination reports dated 
in December 1964, November 1967, and November 1968, which 
show either normal findings on musculoskeletal examination or 
make no reference to arthritis, except for the veteran's 
complaints.  Although VA hospital and outpatient treatment 
reports dated from July 1990 to December 1990 show complaints 
of and treatment for pain of the joints and arthritis and 
record diagnoses of rheumatoid arthritis and long standing 
history of rheumatoid arthritis, not one of the reports 
relates the veteran's disease to service or any events from 
service.  Additionally, even though the veteran provided a 
history of arthritis on VA examination in April 1991, at that 
time, no pertinent findings were recorded and the examiner 
did not etiologically relate his disease to service or any 
events from service.  

Also of record are the following: a June 1993 medical opinion 
with an attached excerpt titled "Diagnoses of Diseases of 
the Chest," which references an unrelated disorder; a VA 
hospital summary report and admitting notes dated from 
January to February 1994, showing treatment for an unrelated 
disorder but recording a diagnosis of rheumatoid arthritis; 
an October 1995 letter from the veteran with a December 1963 
service medical report, showing that he received treatment 
for left shoulder pain and that a diagnosis of bursitis was 
made; a VA examination report and accompanying laboratory 
test results dated in September 1996, which primarily discuss 
unrelated diseases but record a diagnosis of postoperative 
status by history, surgery of right lung for removal of 
rheumatoid nodules in 1991; and VA outpatient treatment 
reports dated from March to August 1996, which show a 
diagnosis of rheumatoid arthritis over twenty years.  The 
reports do not relate the veteran's rheumatoid arthritis to 
service or any treatment from service.  The reports also do 
not show that the veteran's arthritis manifested to a 
compensable degree within a year after service.  

As previously noted, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  In order for a claim to be well grounded, there 
must be lay or medical evidence of current disability of 
incurrence or aggravation of a disease or injury in service 
and medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Caluza, 7 Vet. App. 
498.  Where there is no evidence of a nexus between the in-
service injury or disease and the current disability, the 
claim is not well grounded.  Id.  In the case, the veteran's 
claim is not well grounded because the evidence not only 
fails to show that his rheumatoid arthritis had its onset in 
service or manifested to a compensable degree within a year 
after service but also fails to etiologically relate the 
current disease to service or any event from service.  

The evidence also consists of the veteran's July 1991 hearing 
transcript, which shows that he recalled initially incurring 
stiffness of the joints during service, as he received 
treatment for bursitis of the left shoulder and elbow pain 
during service and has experienced pain of the joints to 
include his arms, hands, and feet since service, and March 
1996 hearing transcript.  At the hearing in 1996, the veteran 
again testified that he initially experienced pain while in 
service, and although the pain primarily occurred in the left 
shoulder and elbow, pain of the hip and knee was present, 
too.  The veteran added that subsequent to service the pain 
continued, that a diagnosis of rheumatoid arthritis was 
initially made in the late 1980's or in 1991, and that he 
still experiences the same type of pain.  He also stated that 
in 1991, arthritis nodules of the lungs were removed and 
since then he has undergone surgery of the feet.  

The Board acknowledges the veteran's testimony presented at 
his hearings in 1991 and 1996.  However, the veteran's lay 
statements that he currently suffers from rheumatoid 
arthritis that had its onset in service are not competent to 
establish that medical fact for the purposes of well 
grounding his claim.  See Grottveit, supra.  Additionally, 
the veteran's lay testimony that he had ongoing pain of the 
joints or arthritis since receiving in-service treatment of 
the left shoulder are insufficient to well ground his claim 
under section 3.303(b).  Here, medical evidence of a link 
between the in-service treatment, post-service 
symptomatology, and the current disease is lacking.  See 
Savage, Caluza, and Grottveit, all supra.  Without competent, 
supporting documentation, the veteran's statements fail to 
meet the burden imposed by section 5107(a).  Thus, despite 
the testimony presented, his claim is not well grounded.

Based on the above-discussed reasoning, the Board finds that 
the veteran's claim of entitlement to service connection for 
rheumatoid arthritis is not well grounded.  If the veteran 
fails to submit a well-grounded claim, VA is under no duty to 
assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit, supra; 38 C.F.R. § 
3.159(a).  The Board further finds that the RO advised the 
veteran of the evidence necessary to establish a well 
grounded claim, see June 1999 SSOC, and the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Considering the foregoing, the claim is 
denied.


ORDER

Not having submitted a well-grounded claim, entitlement to 
service connection for rheumatoid arthritis is denied.


		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

